PER CURIAM.
The appellant appeals his sentence for robbery with a deadly weapon claiming that his sentence is illegal because it was based on the 1995 sentencing guidelines, chapter 95-184, Laws of Florida (1995), which violates the single subject rule contained in article III, section 6, Florida Constitution. Based on the Florida Supreme Court’s recent pronouncement in Heggs v. State, No. SC93851, — So. 2d —, 2000 WL 178052 (Fla. Feb.17, 2000), wherein the court held that chapter 95-184 does violate the single subject rule, we remand this case for resentencing in accordance with the valid laws in effect at the time that the appellant committed his offense.
Remanded for resentencing.